               Case 1:18-cv-00508-RC Document 202 Filed 08/23/19 Page 1 of 5




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

                                                  )
 WILMER GARCIA RAMIREZ, et al.,                   )
                                                  )
                  Plaintiffs,                     )
                                                  ) Civil Action No. 1:18-CV-00508-RC
          v.                                      )
                                                  )
 UNITED STATES IMMIGRATION AND                    )
 CUSTOMS ENFORCEMENT, et al.,                     )
                                                  )
                  Defendants.                     )
                                                  )
                                                  )

                                JOINT STATUS REPORT: August 23, 2019

         In its Order of March 25, 2019, the Court issued the following Minute Order:

It is hereby ORDERED that, beginning on March 29, 2019, and continuing thereafter during the
course of discovery, the parties’ shall file a joint status report by the close of business on every
Friday, in which (1) Defendants will explain their compliance with each aspect of the applicable
discovery requirements for that week (this filing will supersede Defendants’ requirement to file
their own status report outlining their discovery compliance), and (2) the parties together will
identify and briefly describe any unresolved discovery disputes that require the scheduling of a
telephone hearing for the following week. Before identifying any such dispute, however, the parties
must meet and confer in good faith in an attempt to resolve the dispute informally. If a joint status
report identifies no outstanding disputes, the Court will not schedule a hearing for the following
week. Thus, absent such notification by the parties, the Friday afternoon status hearings will no
longer routinely take place.

Part (1): Defendants compliance with each aspect of the applicable discovery requirements for
         that week:

         ESI – On August 16, 2019, Defendants produced the anticipated 5044 documents.

Defendants anticipate producing approximately 5064 documents from the Field Office custodians

today.
           Case 1:18-cv-00508-RC Document 202 Filed 08/23/19 Page 2 of 5



       DATA DISCREPANCY -- The Court is aware that some weeks ago, upon receipt of data

HHS ORR submitted in response to a subpoena in this case, ICE compared that HHS ORR data

with ICE databases.

       The Court is also aware that last week, ICE received additional data from HHS ORR,

following several requests for the same. This second data set included cases HHS ORR identified as

individuals who aged out of HHS ORR custody between March 31, 2019 and late July 2019. ICE

continues to manually review these cases to determine which individuals are confirmed age-out cases

and to ensure that their supporting documents are uploaded to the JFRMU Age-Out SharePoint site.

       ICE informs DOJ that ICE (JFRMU) has requested additional information from the relevant

ICE field office directors as to why some not age-out worksheets were not timely completed and

uploaded to the JFRMU age-out sharepoint website. Defendants will further update the Court with a

description of additional remedial measures ICE JFRMU, ICE Field Offices, and HHS ORR are

intending to implement, and provide further detail and more information as it becomes available.

Defendants will also supplement RFPs and Interrogatories in the upcoming weeks if needed in light

of the new HHS data.

       Further, ICE informs DOJ that ICE ERO Headquarters anticipates issuing a broadcast bulletin

today to all ERO Field Office Directors and Deputy Field Office Directors introducing an updated

Age-Out Review Worksheet. The updated Age-Out Review Worksheet will be used beginning

September 1, 2019, by all ICE Field Offices and is designed to more clearly document the factors that

ICE officers consider when making individual age-out custody determinations. This broadcast also

serves as a strong reminder of ERO’s uniform process for documenting and supporting individual

age-out custody determinations across ICE Field Offices to accurately reflect ICE’s continued

compliance with 8 U.S.C. § 1232(c)(2)(B).




                                                 2
           Case 1:18-cv-00508-RC Document 202 Filed 08/23/19 Page 3 of 5




Part (2): Discovery Disputes ripe this week

       The parties are continuing to confer on a number of discovery issues, but no discovery

disputes are ripe this week.

DATE: August 23, 2019                           Respectfully submitted,

                                                /s/ Colin A. Kisor

                                                COLIN A. KISOR
                                                Deputy Director
                                                U.S. Department of Justice, Civil Division
                                                Office of Immigration Litigation –
                                                District Court Section
                                                P.O. Box 868, Washington, DC 20044
                                                202-532-4331
                                                colin.kisor@usdoj.gov

                                                ATTORNEYS FOR DEFENDANTS




                                                3
           Case 1:18-cv-00508-RC Document 202 Filed 08/23/19 Page 4 of 5



                                 CERTIFICATE OF SERVICE
                                 Civil Action No. 1:18-00508-RC

        I HEREBY CERTIFY that on August 23, 2019, a true copy of this Joint Status Report was
filed with the Clerk of the Court using the CM/ECF system, which sent notification of such filing
via e-mail to the following counsel:

 Tia T. Trout Perez                               Ruben Loyo
 KIRKLAND & ELLIS LLP                             NATIONAL IMMIGRANT JUSTICE CENTER
 1301 Pennsylvania Ave., N.W.                     208 LaSalle St.
 Washington, D.C. 20004                           Ben Franklin Station, St. 1300
 (202) 389-5000                                   Chicago, IL 60604
 ttrout-perez@kirkland.com                        (312) 660-1312
                                                  rloyo@heartlandalliance.org
 Amanda Jacobowski
 KIRKLAND & ELLIS LLP                             Jonathan G.C. Fombonne
 300 North LaSalle                                KIRKLAND & ELLIS LLP
 Chicago, IL 60654                                609 Main Street
 (312) 862-2000                                   Houston, TX 77002
 amanda.jacobowski@kirkland.com                   (713) 836-3336
                                                  jonathan.fombonne@kirkland.com
 Katherine E.M. Goettel
 NATIONAL IMMIGRANT JUSTICE CENTER                Michael B. Slade
 208 LaSalle St.                                  KIRKLAND & ELLIS LLP
 Ben Franklin Station, St. 1300                   300 North LaSalle
 Chicago, IL 60604                                Chicago, IL 60654
 (312) 660-1335                                   (312) 862-3348
 kgoettel@heartlandalliance.org                   mslade@kirkland.com

 Stephen R. Patton                                Erin Reynolds
 KIRLAND & ELLIS LLP                              KIRKLAND & ELLIS LLP
 300 North LaSalle                                300 North LaSalle
 Chicago, IL 60654                                Chicago, IL 60654
 (312) 862-2000                                   (312) 862-2618
 stephen.patton@kirkland.com                      erin.reynolds@kirkland.com

 Gianna Borroto                                   Patrick Haney
 NATIONAL IMMIGRANT JUSTICE CENTER                KIRKLAND & ELLIS LLP
 208 LaSalle St.                                  1301 Pennsylvania Ave., N.W.
 Ben Franklin Station, St. 1300                   Washington, D.C. 20004
 Chicago, IL 60604                                (202) 389-5124
 (312) 660-1615                                   patrick.haney@kirkland.com
 gborroto@heartlandalliance.org
           Case 1:18-cv-00508-RC Document 202 Filed 08/23/19 Page 5 of 5



Orla O’Callaghan                             Paul Quincy
KIRKLAND & ELLIS LLP                         KIRKLAND & ELLIS LLP
609 Main Street                              1301 Pennsylvania Ave., N.W.
Houston, TX 77002                            Washington, DC 20004
(713) 836-3588                               (202) 389-5000
orla.ocallaghan@kirkland.com                 paul.quincy@kirkland.com

Rebecca Forrestal
KIRKLAND & ELLIS LLP
1301 Pennsylvania Ave., N.W.
Washington, D.C. 20004
(202) 389-5276
rebecca.forrestal@kirkland.com


                                              /s/ Colin A. Kisor
                                              COLIN A. KISOR




                                         2
